                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

CALE MARCUS STRICKLAND,                          §
               Plaintiff,                        §
                                                 §
vs.                                              §        CIVIL ACTION 6:18-02434-MGL
                                                 §
SPARTANBURG COUNTY SHERIFF’S                     §
OFFICE, CHUCK WRIGHT, and                        §
OFFICER PIGGINS,                                 §
                 Defendants.                     §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
               AND DISMISSING THIS ACTION WITH PREJUDICE
                    AND WITHOUT SERVICE OF PROCESS

       Plaintiff Cale Marcus Strickland (Strickland), who is proceeding pro se, filed this action

under 42 U.S.C. § 1983.       The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting this case be dismissed

with prejudice and without service of process. The Report was made in accordance with 28 U.S.C.

§ 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
        The Magistrate Judge filed the Report on September 25, 2018, but Strickland failed to file

any objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court this action is DISMISSED WITH PREJUDICE and without service of process.

        IT IS SO ORDERED.

        Signed this 15th day of October, 2018, in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE



                                                 *****

                                NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                   2
